DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on January 18, 2022 is acknowledged.  The traversal is on the ground(s) that that the compounds of the instant claims and that of the reference are not the same.  This is not found persuasive because Applicant points to the two methyl and the NH2 group. In regard to the NH2 group, this group is contained in compound 154 of Ke et al. In regard to the two methyls, the reference compound 154 shows a H and a methyl at the corresponding carbon. The H and a methyl may be considered homologs and therefore the structures of the instant claims are obvious over the reference. See Rejection below.
The requirement is still deemed proper and is therefore made FINAL.
Claims 4-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on January 18, 2022.




Claims
Claim Rejections - 35 USC § 103 - Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ke et al. (CN 107056747, already of record).
Ke et al. disclose amide derivative compounds that may be used as an insecticide. One of the structures disclosed in the reference is seen below on the left.  

    PNG
    media_image1.png
    256
    274
    media_image1.png
    Greyscale
       
    PNG
    media_image2.png
    218
    208
    media_image2.png
    Greyscale

       Ke et al. 154					Instant Claims
The structure of the prior art is similar to that of the instant claims, where R1 is chloro, R2 is H, R3 is bromo, R4 is chloro and R5 is H. 
The prior art structure differs insofar as it has a methyl and a hydrogen at the circled carbon instead of 2 methyls as seen in the structure of the instant claims.
However, “[a] prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties. Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural 

Claims 1-3 are rejected.
Claims 4-10 are withdrawn.
No claims allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEZAH ROBERTS whose telephone number is (571)272-1071. The examiner can normally be reached Monday-Friday 11:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/LEZAH ROBERTS/           Primary Examiner, Art Unit 1612